IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0255
                           Filed November 12, 2015


EATON CORPORATION,
    Employer,

and

OLD REPUBLIC INSURANCE CO.,
     Carrier, Defendants-Appellants,

vs.

DON ARCHER,
     Claimant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Douglas F. Staskal,

Judge.



      An employer appeals from the district court order affirming the Iowa

Workers’ Compensation Commissioner’s award of benefits to the claimant.

AFFIRMED.



      Sara A. Lamme of Erickson & Sederstrom, P.C., Omaha, Nebraska, for

appellants.

      Jacob J. Peters of Peters Law Firm, P.C., Council Bluffs, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


POTTERFIELD, Judge.

          Eaton Corporation (Eaton) appeals from the district court order affirming

the Iowa Workers’ Compensation Commissioner’s award of benefits to Don

Archer.     Specifically, Eaton challenges the award of healing period benefits,

arguing Archer failed his burden of proving he is unable to return to substantially

similar employment and failed to prove the date on which the healing period

began. Because substantial evidence supports the commission’s findings, we

affirm.

          I. Background Facts and Proceedings.

          Archer filed a workers’ compensation petition alleging he sustained a

work-related injury while employed at Eaton, where he engaged in repetitive work

as a machine operator on a factory assembly line building transmissions. On the

day of his alleged injury, March 22, 2012, Archer began to experience pain in his

hands, and as a result, Archer reported to Eaton that he was unable to work. He

also missed his next two work shifts due to his symptoms.              Archer was

terminated from his employment on April 2, 2012, due to excessive absenteeism

and has been unable to obtain new employment.

          Dr. Donald Bumgarner, Archer’s physician, determined Archer had

“[p]robable carpal tunnel syndrome left side and possible carpal tunnel syndrome

right side” and recommended Archer use a neutral-position hand splint for

possible pain relief. An EMG further indicated he had carpal tunnel syndrome on

his left side. Archer was also examined by Dr. Michael Morrison, who diagnosed

him with mild bilateral carpal tunnel syndrome and recommended surgery.
                                        3


       Each party requested an independent medical examination (IME).

Archer’s IME was conducted by Dr. Caliste Hsu, an orthopedic surgeon and hand

specialist.   Dr. Hsu diagnosed Archer with bilateral carpal tunnel syndrome

caused by working at Eaton. Dr. Hsu further determined Archer was not capable

of performing the work he had been doing at the time of the injury.            If

conservative treatment failed to relieve Archer of his symptoms, Dr. Hsu

recommended he undergo a bilateral carpal tunnel release. Eaton obtained an

IME from Dr. D.M. Gammel, who also diagnosed Archer with bilateral carpal

tunnel syndrome but disagreed with Dr. Hsu’s opinion on causation.

       Archer filed a petition for workers’ compensation benefits. Following an

arbitration hearing, a deputy workers’ compensation commissioner found Archer

sustained a work-related injury on March 22, 2012, and was entitled to a running

award of healing period benefits beginning April 3, 2012.          The workers’

compensation commissioner affirmed and adopted the deputy’s decision on

appeal.

       Eaton sought judicial review of the causation finding and award of healing

period benefits, which the district court affirmed.     On appeal, Eaton only

challenges the award of a running healing period benefit, claiming substantial

evidence does not support the agency’s finding.

       II. Scope and Standard of Review.

       Our review is governed by Iowa Code chapter 17A.         See Iowa Code

§ 86.26 (2013). “The agency decision itself is reviewed under the standards set

forth in section 17A.19(10).” Gregory v. Second Injury Fund of Iowa, 777 N.W.2d
395, 397 (Iowa 2010). We will reverse the agency’s decision if a determination of
                                         4


fact by the commissioner is “not supported by substantial evidence in the record

before the court when that record is viewed as a whole.”                Iowa Code

§ 17A.19(10)(f).   Evidence is substantial “if a reasonable mind would find it

adequate to reach a conclusion.” Second Injury Fund v. Bergeson, 526 N.W.2d
543, 546 (Iowa 1995).        In deciding if substantial evidence supports the

commissioner’s     conclusions,    we    broadly   and    liberally   construe   the

commissioner’s findings to uphold the decision rather than defeat it. Id.

       III. Analysis.

       Iowa law requires an employer pay healing period benefits to an employee

who has suffered a work-related injury beginning the first day of disability after

the injury until the employee “has returned to work or it is medically indicated that

significant improvement from the injury is not anticipated or until the employee is

medically capable of returning to employment substantially similar to the

employment in which the employee was engaged at the time of injury, whichever

occurs first.” Iowa Code § 85.34(1). In other words, “healing period benefits run

until the employee returns to work, is able to return to similar employment, or

recuperates from the injury.” Dunlap v. Action Warehouse, 824 N.W.2d 545, 556

(Iowa Ct. App. 2012). At issue here is whether Archer is able to return to similar

employment; Eaton also challenges the beginning date of healing benefits.

       Substantial evidence supports the finding Archer is unable to return to

similar employment. Archer testified his injury caused pain so intense he was

unable to work, leading to his eventual termination.       Although wearing hand

splints as recommended by Dr. Bumgarner helped with his symptoms, Archer

continued to experience pain while performing his work. After his termination,
                                         5


Archer’s symptoms failed to improve.          Dr. Hsu recommended Archer be

surgically treated to improve “his symptoms of pain, tingling, and numbness in his

hand,” but Archer has been unable to pursue this treatment after losing health

insurance following his termination. Most significantly, Dr. Hsu opined, “I do not

believe [Archer] is medically and physically capable of performing the work that

he was doing at the time of his injury.” Although Eaton cites evidence that may

support a finding that Archer was capable of returning to substantially similar

employment, our task is not to determine whether substantial evidence supports

different findings but rather the findings actually made. See Mike Brooks, Inc. v.

House, 843 N.W.2d 885, 889 (Iowa 2014).

       Substantial evidence also supports the finding the healing period began

when Archer was terminated from his employment with Eaton.              Archer was

diagnosed with bilateral carpal tunnel syndrome, which is known as a repetitive-

trauma or cumulative injury. See Meyer v. IBP, Inc., 710 N.W.2d 213, 220 (Iowa

2006). In determining the date of injury in such cases, we use the date on which

the disability manifests, or in other words, “‘the date on which both the fact of the

injury and the causal relationship of the injury to the claimant’s employment

would have become plainly apparent to a reasonable person.’”            Id. (quoting

Oscar Mayer Foods Corp. v. Tasler, 483 N.W.2d 824, 829 (Iowa 1992)). Here,

Archer had only been told he had “probable” carpal tunnel syndrome on his left

side and “possible” carpal tunnel syndrome on his right side before he was

terminated.   Although Dr. Bumgarner suggested Archer try wearing a neutral

wrist splint to reduce his pain, he did not receive any work restrictions. It was a

short period of time after Archer’s symptoms began that he was terminated, and
                                        6


it was not until after Archer was terminated that he was given an EMG and

diagnosed by three doctors as having carpal tunnel syndrome. The first opinion

on causation was given in August 2012, months after Archer’s termination.

Therefore, Archer would not have been aware of the connection between his

injury and his work, or the adverse impact his injury would have on his

employment, until after he was terminated. Substantial evidence supports the

commissioner’s finding Archer was disabled and, accordingly, was eligible for

healing period benefits, when he was terminated from his position with Eaton.

See Oscar Mayer Foods Corp., 483 N.W.2d at 829 (affirming the use of the date

of the factory’s closing—when employee’s job was terminated—as the date the

employee’s cumulative injury manifested).

      Because we agree with the district court that the evidence here supports

an award of healing period benefits beginning on April 2, 2015, we affirm. See

Mycogen Seeds v. Sands, 686 N.W.2d 457, 464 (Iowa 2004) (noting that in

applying the standards of chapter 17A, we affirm the district court if we reach the

same conclusions).

      AFFIRMED.